Title: Notes on South Carolina Patronage, [March–November 1801]
From: Jefferson, Thomas
To: 



[March–November 1801]S. Carolina


1. James Symonds. Collector. violent federalist. commands great interest.
2. Edwd Weyman. Surveyor fed. nothing known amiss of him.
[3. Daniel Stevens. Bostonian. fed. Supervisor. very active & commands great interest
4. Thomas Waring. Naval officer. good man. no more federalist than would keep his office. never meddles.
5. Wm. Crafts. Navy agent. a Bostonian. bitter fellow. very influential.
6.     Cockran. marshall. Goodwin says ‘Eastern man, dupe of Eastern politics, factious, wrong headed, youngster, partial selection of juries’; Ramsay says ‘intolerant & indiscreet youth.’ a very good man. federalist, but not medling. has no power in selecting even grand juries.


7.
Thos. Lehré recommended by C. Pinckney andGoodwyn by P. Butler & by Ephraim RamsayParker. fed. & able, but good & unmedling. Attorney of district. brother in law of Drayton the Govr. who is a violent republican. therefore let him stand till further enquiry.




1. Daniel Doyley (now state treasurer) able & estimable man. vice Symonds
[3. Edwd. Darrell. Supervisor v. Stevens. a lawyer & Notary public. has been persecuted as a lawyer by the merchts.

5. Thomas Lehré. now Sheriff Charleston district. a steady republican. may perhaps refuseJohn Splatt Cripps by C. PinckneyRamsay & Darrell dead

